EXHIBIT 12 Computation of Ratio of Earnings to Fixed Charges (in millions except ratio of earnings to fixed charges) Nine Months Ended September 30, 2009 Earnings: Income from continuing operations before income taxes $ 436.0 Portion of rents representative of interest expense 4.6 Interest on indebtedness, including amortization of deferred loan costs 0.1 Amortization of capitalized interest - Earnings, as adjusted $ 440.7 Fixed Charges: Portion of rents representative of interest expense $ 4.6 Interest on indebtedness, including amortization of deferred loan costs 0.1 Capitalized interest 51.7 Total fixed charges $ 56.4 Ratio of earnings to fixed charges 7.81 x
